 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALBERT DENNIS SHERROD,                          Case No. 1:19-cv-01075-NONE-JDP
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS
13            v.                                         PETITION
14       E. OREGEL,                                      (Doc. No. 16)
15                       Respondent.
16

17

18           Petitioner Albert Dennis Sherrod, a state prisoner proceeding without counsel in this
19   action, seeks a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was
20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule
21   302.
22           On February 14, 2020, the assigned magistrate judge issued findings and
23   recommendations recommending that the pending petition be dismissed for failure to state a
24   cognizable claim for federal habeas relief. (Doc. No. 16.) The findings and recommendations
25   were served on petitioner and contained notice that objections were due within fourteen (14) days.
26   (Id.) The time for filing objections has passed and petitioner has failed to do so.1
27
     1
       On February 28, 2020, petitioner notified this court of his intention to raise the claims in the
28   instant petition in a forthcoming complaint under 42 U.S.C. § 1983. (See Doc. No. 17.)
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Petitioner states that Peace Officer Oregel violated his Eighth and Fourteenth Amendment

 5   rights by filing a “bogus” disciplinary report against him. (Doc. No. 1 at 9, 20.) He claims that

 6   defendant Oregel saw another inmate attack him in an incident that caused petitioner “serious

 7   brain damage.” (Id.) Because petitioner does not argue that the disciplinary report increased his

 8   sentence and does not in any other way challenge the fact or duration of his confinement, habeas

 9   relief is unavailable to him based on these allegations. See Nettles v. Grounds, 830 F.3d 922, 927

10   (9th Cir. 2016) (en banc) (explaining challenges to the validity of confinement or to particulars

11   affecting its duration are the province of habeas corpus).2

12          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

13   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

14   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

15   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

16   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

17   court issue or deny a certificate of appealability when entering a final order adverse to a

18   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

19   Cir. 1997).

20          If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only
21   issue a certificate of appealability when “the applicant has made a substantial showing of the

22   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

23   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

24   that) the petition should have been resolved in a different manner or that the issues presented

25   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

26
     2
27     While a court may recharacterize a habeas petition into a § 1983 claim under certain
     circumstances, Nettles, 830 F.3d at 936, plaintiff’s stated intent to file a separate § 1983 action
28   (see Doc. No. 17) makes doing so unnecessary.
                                                        2
 1   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 2           In the present case, the court concludes that petitioner has not made the required

 3   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

 4   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

 5   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

 6   petitioner is deserving of encouragement to proceed further with this habeas action. The court

 7   therefore declines to issue a certificate of appealability.

 8           Accordingly:

 9           1.      The findings and recommendations issued on February 20, 2020 (Doc. No. 16) are

10                   adopted in full;

11           2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

12           3.      The court declines to issue a certificate of appealability; and

13           4.      The Clerk of Court is directed to assign a district judge to this case for the

14                   purposes of closure and to close this case.

15   IT IS SO ORDERED.
16
         Dated:     March 17, 2020
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         3
